United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-472
Issued: January 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 11, 2006 appellant filed a timely appeal of a November 8, 2006 merit
decision of a hearing representative of the Office of Workers’ Compensation Programs finalizing
an overpayment determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this overpayment decision.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$1,751.44 overpayment of compensation for the period May 18 to June 11, 2005; (2) whether the
Office properly determined that appellant was at fault in creating the overpayment; and
(3) whether the Office properly directed recovery of the overpayment.
FACTUAL HISTORY
On July 21, 1999 appellant, then a 31-year-old letter carrier, filed an occupational disease
claim alleging that the severe pain in her feet was caused by walking at work. The Office
accepted the claim for temporary aggravation of bilateral plantar fasciitis and subsequent

conditions of bilateral tarsal tunnel syndrome. Appellant underwent a left distal tarsal tunnel
release with partial plantar fasciotomy on October 31, 2000 and a right distal tarsal tunnel release
with partial plantar fasciotomy on June 16, 2001. She returned to limited duty following each
surgery and the Office paid appropriate compensation benefits. Following a recurrence of
disability on April 14, 2003, appellant was placed in a vocational rehabilitation program as the
employing establishment was unable to accommodate her restrictions. On March 9, 2005 she
began a brief trial work program at the United Way. Appellant’s treating physician subsequently
found her totally disabled. Her rehabilitation file was closed on March 31, 2005.
In a letter dated May 12, 2005, the Office noted that appellant was receiving
compensation payable each four weeks, in the amount of $589.55 weekly or $2,358.20 monthly.
It was informed that she was also receiving or may be entitled to receive benefits provided by the
Office of Personnel Management (OPM) under the Civil Service Retirement System (CSRS) or
the Federal Employees’ Retirement System (FERS). It advised appellant that annuity benefits
paid by OPM (including any lump-sum payment made as part of an alternative annuity under the
CSRS) and benefits for wage loss paid by the Office were not payable for the same period of
time and employees entitled to receive such benefits must elect which benefit to receive. Copies
of the election Form CA-1105 were enclosed. On May 18, 2005 appellant elected OPM
retirement annuity benefits effective May 18, 2005. On June 11, 2005 the Office directly
deposited the amount of $2,117.14 for wage loss for the period May 18 to June 11, 2005 into
appellant’s account. In a letter dated June 23, 2005, the Office notified OPM of appellant’s
election to receive a retirement annuity effective May 18, 2005.
By decision dated July 25, 2005, the Office determined that appellant was no longer
temporarily totally disabled. It noted that appellant was no longer entitled to compensation
benefits as she had elected OPM retirement benefits in lieu of Federal Employees’ Compensation
Act benefits.
On September 9, 2005 the Office made a preliminary determination that appellant had
been overpaid benefits in the amount of $1,751.44 during the period May 18 to June 11, 2005.
She elected to receive OPM benefits effective May 18, 2005, but the Office did not stop
compensation benefits until June 11, 2005. The Office found that appellant was at fault in the
overpayment matter as she had accepted payment that she knew or should have known to be
incorrect. The Office advised that, if she disagreed with the fact or amount of overpayment, she
had a right to submit any evidence or arguments and the right to request a prerecoupment hearing
within 30 days.
Appellant requested a waiver of overpayment and a hearing. She also submitted an
overpayment recovery questionnaire dated September 15, 2005. Appellant indicated that her
monthly income was $1,294.00. She listed her expenses as: rent $300.00; food $400.00;
clothing $100.00; utilities $50.00; other expenses $271.00; and debts being paid by monthly
installments as $69.00 for Honda and $100.00 for Bank Court, for a total of $1,290.00. No
documentation was provided for the expenses. Appellant also noted that she had additional
funds of $103.00. She explained that her claims examiner told her last payment would be
June 11, 2005 after which OPM would start paying her. Appellant indicated, however, that she
did not receive a full check from OPM until August 1, 2005. She acknowledged that she had
received payment from the Office for the period May 18 to June 11, 2005 and stated that she

2

believed the payment was a result of OPM not having processed her claim yet. Appellant further
indicated that her claims examiner told her that the Office and OPM would straighten out the
mix-up so there would be no overpayment.
A prerecoupment hearing was held on August 24, 2006. At the hearing, appellant
acknowledged that she was aware that the payment for the period May 18 to June 11, 2005 was
from the Office as she received a benefit statement from the Office following this payment on
the first of July. She also received two partial payments from OPM in July for the month June.
Appellant also provided a statement concerning her income. She indicated that her income
totaled $1,409.40 per month plus occasional loans from her husband’s mother. Appellant also
discussed expenses totaling $1,541.50 to $1,801.50 depending on the season. She indicated that
she had other debts, such as car loans and personal loans, which had been accrued to pay
monthly bills and were not included in the monthly expenses. Appellant’s attorney requested
waiver based on financial hardship due to her limited resources. The Office hearing
representative held the record open for 30 days to allow for the submission of appellant’s OPM
retirement statement as well as additional information pertaining to her income and expenses.
Appellant submitted a lease agreement showing her monthly rent was $534.00 but would be
$545.00 in November 2006. No other documentation verifying expenses or income was
provided.
In a decision dated November 8, 2006, the Office hearing representative found that
appellant received an overpayment in the amount of $1,751.44 for which she was at fault in the
acceptance of the overpayment. The Office hearing representative found that appellant should
have know that she was not entitled to the compensation payment as she had elected to stop
receiving compensation. The hearing representative noted that since appellant did not provide
substantiating evidence to clarify her income and expenses, a repayment plan that would not be a
financial hardship for the claimant could not be determined. Therefore, the Office hearing
representative found that the overpayment was due and payable in full.1
LEGAL PRECEDENT -- ISSUE 1
Section 8116(a) of the Act states that while an employee is receiving workers’
compensation, he or she “may not receive salary, pay or remuneration of any type from the
United States,” except in return for services actually performed or for certain payments related to
service in the Armed Forces, including benefits administered by the Department of Veterans
Affairs unless such benefits are payable for the same injury or the same death being compensated
for under the Act.2 The implementing regulations provide that a “beneficiary may not receive
1

The record additionally reflects that on May 2, 2006, the Office granted appellant a schedule award for seven
percent permanent impairment to both her left and right feet. Appellant disagreed with this decision and, by
decision dated June 23, 2006, an Office hearing representative remanded the case to the Office for further medical
development. The record also reflects that in a June 15, 2006 decision, the Office denied that appellant’s conditions
of reflex sympathetic dystrophy and periodontal disease were a consequence of the accepted work-related
conditions. Appellant disagreed with this decision and requested an oral hearing, which was held January 9, 2007.
As these matters are in an interlocutory posture, they are not before the Board on the present appeal. See 20 C.F.R.
§ 501.2(c).
2

5 U.S.C. § 8116(a).

3

wage-loss compensation concurrently with a federal retirement or survivor annuity.”3
beneficiary must elect the benefit that he or she wishes to receive.4

The

ANALYSIS -- ISSUE 1
On May 18, 2005 appellant elected to receive an OPM retirement disability annuity in
lieu of wage-loss compensation she had been receiving under the Act. In a letter dated June 23,
2005, the Office notified OPM of appellant’s election to receive a retirement annuity effective
May 18, 2005.
The record reflects that, on June 11, 2005, appellant received wage-loss compensation
from the Office in the amount of $1,751.44 for the period May 18 to June 11, 2005. Because she
elected to receive an OPM retirement disability annuity effective May 18, 2005, any wage-loss
compensation she received from the Office for a period beginning on or after May 18, 2005
constitutes an overpayment of benefits. Appellant is not eligible to receive wage-loss
compensation and FERS benefits from OPM for the same time period.5 Accordingly, the Board
finds that appellant received an overpayment of compensation in the amount of $1,751.44 for the
period May 18 to June 11, 2005.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Act and the implementing regulations, an overpayment must be
recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.6 Section 10.433 of the implementing regulations specifically provides that the
Office may consider waving an overpayment if the individual to whom it was made was not at
fault in accepting or creating the overpayment.7 The regulation further provides that each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from the Office are proper.8 Under the regulations, a recipient
will be found to be at fault with respect to creating an overpayment if the recipient on the issue
of fault, section 10.433 of the Office’s regulations, provides that an individual will be found at
fault if he or she has done any of the following: (1) made an incorrect statement as to a material
fact which he or she knew or should have known to be incorrect; (2) failed to provide
information which he or she knew or should have known to be material; or (3) accepted a
payment which he or she knew or should have known was incorrect.9
3

20 C.F.R. § 10.421(a) (1999).

4

Id.

5

20 C.F.R. § 10.421(a); see Franklin L. Bryan, 56 ECAB ___ (Docket No. 04-2179, February 4, 2005).

6

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437 (1999).

7

20 C.F.R. § 10.433(a).

8

Id.

9

20 C.F.R. § 10.433(a)(3).

4

In determining fault under section 10.433(a)(3), where the claimant receives compensation
through direct deposit, the payment goes directly from the U.S. Treasury to the claimant’s
account. The Office may not deposit compensation into a claimant’s account without
authorization. The claimant must first complete a form authorizing the electronic transfer of
payment to a named financial institution to be deposited to a designated account. It is only with
the claimant’s intent that these payments are deposited to his or her account which is something
more than receipt; it is acceptance. When control of the funds passes to the claimant upon
deposit, the acceptance necessary under section 10.433(a)(3) is established.10
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in creating the overpayment under the third
standard, noted above, because she should have known that she accepted a payment which she
knew or should have known was incorrect. It determined that, because appellant elected OPM
annuity benefits effective May 18, 2005, she knew or should have known that she could not
receive workers’ compensation benefits for any period after May 18, 2005. The Office’s
May 12, 2005 letter informing appellant of annuity benefits paid by OPM and benefits for wage
loss paid by the Office were not payable for the same period of time clearly put her on notice of
the Act’s prohibition against receiving dual benefits. However, the issue is not whether appellant
was familiar with the Act’s prohibition against receiving dual benefits, but whether she accepted
a payment which she knew or should have known to be incorrect.11
Based on the circumstances of this case, the Board finds that appellant is not with fault in
creating the overpayment. The Board has found the claimant to be at fault in cases where he or
she is receiving compensation payments through direct deposit which involve a series of
payments over several months with clear knowledge that the payments were incorrect.12 It is not
appropriate, however, to make a finding that a claimant has accepted an overpayment by direct
deposit until such time as a reasonable person would have been aware that this overpayment had
occurred. This awareness could be established either through documentation such as a bank
statement or notification from the Office or where a reasonable period of time has passed during
which a claimant could have reviewed independent confirmation of the incorrect payment.13
In this case, appellant received compensation in the amount of $2,117.14 by direct
deposit for wage loss for the period May 15 to June 11, 2005, of which $1,751.44 represented the
overpayment for the period May 18 to June 11, 2005. Since Office regulations define fault by
what the claimant knew or should have known at the time of acceptance, one of the
consequences of electronic fund transfers is that in many cases the claimant will not be at fault
for accepting the first incorrect payment because the requisite knowledge is lacking at the time of
deposit.14 Appellant had no reason to suspect at the time the $2,117.14 payment was deposited
10

Tammy Craven, 57 ECAB ____ (Docket No. 05-249, issued July 24, 2006).

11

20 C.F.R. § 10.433(a).

12

See Karen K. Dixon, 56 ECAB ____ (Docket No. 03-2265, issued November 9, 2004).

13

See K.H., Docket No. 06-191 (issued October 30, 2006).

14

See Karen K. Dixon, supra note 12.

5

into her checking account that the Office had issued an incorrect payment in the amount of
$1,751.44 for the period May 18 though June 11, 2005, given that this was the first incorrect
payment made by the Office.15 Because the funds were deposited directly into her bank account,
appellant was not in a position to immediately decline acceptance of the amount paid by the
Office. Appellant did not receive any benefit statement until July 2005. The Board finds that
she was not at fault in creating the overpayment of $1,751.44 for the period May 18 to
June 11, 2005.16 Accordingly, the Office’s finding that appellant was at fault in creating the
overpayment will be set aside.17 The case will be remanded for a determination of whether
appellant is entitled to waiver of recovery of the overpayment.
CONCLUSION
The Board finds that appellant received an overpayment in the amount of $1,751.44. The
Board finds that appellant was without fault in accepting or creating the overpayment. The case
is remanded to the Office for a determination of whether appellant is entitled to waiver of
recovery of the overpayment.

15

See Tammy Craven, supra note 10.

16

Id.

17

In light of this finding, the issue regarding recovery is moot.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated November 8, 2006 is affirmed in part and
set aside in part and the case is remanded for further proceedings consistent with this decision.
Issued: January 3, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

